Exhibit 10.1

 

Execution Version

 

 

DATED OCTOBER 7, 2018

 

 

RESTATED EMPLOYMENT AGREEMENT

 

 

(1)  ENSCO SERVICES LIMITED

 

 

(2)  CARL TROWELL

 

--------------------------------------------------------------------------------


 

THIS DEED is dated October 7, 2018

 

BETWEEN:

 

(1)                                 ENSCO SERVICES LIMITED incorporated and
registered in England and Wales with company number 04605864 whose registered
office is at 7 Albemarle Street, London, England, W1S 4HQ (the “Company”); and

 

(2)                                 CARL TROWELL of Sandhill, Sandhill Lane,
Crawley Down West Sussex RH10 4LE (the “Employee”).

 

AGREED TERMS

 

1.                                      INTERPRETATION

 

1.1                               The definitions and rules of interpretation in
this clause 1 apply in this Agreement.

 

Appointment                                                                                                                                                          
the employment of the Employee by the Company pursuant to this Agreement.

 

Board                                                                                                                                                                                               
the board of directors of the Parent Company from time to time (including any
committee of the Board duly appointed by it).

 

Capacity                                                                                                                                                                                
as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity.

 

Change in
Control                                                                                                                           
the occurrence of any of the following events: (i) a change in the ownership of
the Parent Company, which occurs on the date that any one person, or more than
one person acting in concert (as defined in the City Code on Takeovers and
Mergers), acquires ownership of Shares that, together with Shares held by such
person or persons acting in concert, constitutes more than fifty percent (50%)
of the total voting power of the Shares, or (ii) the majority of the members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election, or (iii) a sale of all
or substantially all of the assets of the

 

1

--------------------------------------------------------------------------------


 

Parent Company; provided, however, a Change in Control of the Parent Company
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of related transactions immediately following which the
beneficial holders of the voting Shares immediately before such transaction or
series of transactions continue to have a majority of the direct or indirect
ownership in one or more entities which, singly or together, immediately
following such transaction or series of transactions, either (A) own all or
substantially all of the assets of the Parent Company as constituted immediately
prior to such transaction or series of transactions, or (B) are the ultimate
parent with direct or indirect ownership of all of the voting Shares after such
transaction or series of transactions.  For further clarification, a “Change in
Control” of the Parent Company shall not be deemed to have occurred by virtue of
the consummation of any transaction or series of related transactions effected
for the purpose of changing the place of incorporation or form of organization
of the Parent Company or the ultimate parent company of the Parent Company and
its subsidiaries.

 

Closing                                                                                                                                                                                        
has the meaning given in the Transaction Agreement.

 

Commencement
Date                                                                                                           
means the Effective Time.

 

Company
Policies                                                                                                                             
the policies of the Company and the Parent Company that are applicable to
employees of the Company (including, without limitation, the Ensco plc Code of
Business Conduct and any employment handbook), as may be amended from time to
time.

 

Confidential
Information                                                                                   
information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) relating to the business, products, affairs

 

2

--------------------------------------------------------------------------------


 

and finances of any Group Company for the time being confidential to any Group
Company and trade secrets including, without limitation, technical data and
know-how relating to the business of any Group Company or any of their business
contacts, including in particular (by way of illustration only and without
limitation):

 

(a)                                             information relating to the
business of exploring, acquiring, developing, exploiting and disposing of oil
and natural gas resources (regardless of when conceived, made, developed or
acquired);

 

(b)                                             information relating to the
business or prospective business, current or projected plans or internal affairs
of the Company or any Group Company

 

(c)                                              information relating to the
current or prospective marketing or sales of any products or services of any
Group Company, including non-public lists of customers’ and suppliers’ names,
addresses and contacts; sales targets and statistics; market share and pricing
information; marketing surveys; research and reports; non-public advertising and
promotional material; strategies; and financial and sales data;

 

(d)                                             information relating to any
actual or prospective business strategies of any Group Company;

 

(e)                                              information relating to any
actual acquisitions, investments or corporate opportunities or prospective
acquisition, investment targets or corporate opportunity;

 

(f)                                               know-how, trade secrets,
unpublished information relating to any Group Company’s intellectual property
and to the creation, production or supply of

 

3

--------------------------------------------------------------------------------


 

any products or services of any Group Company;

 

(g)                                              information to which any Group
Company owes an obligation of confidence to a third party (including, without
limitation, customers, clients, suppliers, partners, joint venturers and
professional advisors of any Group Company); and

 

(h)                                             other commercial, financial or
technical information relating to the business or prospective business of any
Group Company or to any past, current or prospective client, customer, supplier,
licensee, officer or employee, agent of any Group Company or any member or
person interested in the share capital or assets of any Group Company and any
other person to whom any Group Company may provide or from whom they may receive
information (whether marked confidential or not).

 

Corporate Governance
Policy                                                          means the Parent
Company’s Corporate Governance Policy, as amended prior to the Effective Time.

 

Effective
Time                                                                                                                                              
has the meaning given in the Transaction Agreement.

 

End
Date                                                                                                                                                                               
has the meaning given in the Transaction Agreement (and as that date may be
extended in accordance with that agreement).

 

Garden
Leave                                                                                                                                                  
any period during which the Board has exercised its rights under clause 19.

 

Good
Reason                                                                                                                                                        
the occurrence of any of the following events (without the Employee’s express
written consent) arising during the Appointment: (i) a material reduction in the
Employee’s base salary or a material reduction in the aggregate overall
compensation opportunity available to Employee, (ii) a material diminution in
the Employee’s authority, duties or

 

4

--------------------------------------------------------------------------------


 

responsibilities, (iii) a permanent relocation in the geographic location at
which the Employee must perform services to a location outside the London
Metropolitan Area, or (iv) any other action or inaction that constitutes a
material breach by the Company of its obligations under this Agreement.  In the
case of the Employee’s allegation of Good Reason, (A) the Employee shall provide
notice to the Board of the event alleged to constitute Good Reason within ninety
(90) days of the occurrence of such event, and (B) the Company shall have the
opportunity to remedy the alleged Good Reason event within thirty (30) days from
receipt of notice of such allegation.  If the Company does not cure the
circumstance giving rise to Good Reason to the Employee’s reasonable
satisfaction, the Employee must terminate his employment with the Company within
thirty (30) days following the end of the thirty (30) day cure period described
in clause (B) above in order for his termination to be considered a termination
for Good Reason.

 

Group
Company                                                                                                                                    
the Company, its Subsidiaries or Holding Companies from time to time and any
Subsidiary of any Holding Company from time to time.

 

Incapacity                                                                                                                                                                       
any sickness, injury or other medical disorder or condition which prevents the
Employee from carrying out his duties.

 

Intellectual Property
Rights                                                                      
patents, rights to Inventions, copyright and related rights, trademarks, trade
names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all

 

5

--------------------------------------------------------------------------------


 

applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world.

 

Invention                                                                                                                                                                             
any invention, idea, discovery, development, improvement or innovation, whether
or not patentable or capable of registration, and whether or not recorded in any
medium.

 

Long-Term Incentive
Plans                                                                        
means the Parent Company’s 2012 Long-Term Incentive Plan and/or the Parent
Company’s 2018 Long-Term Incentive Plan.

 

Parent
Company                                                                                                                                   
means Ensco plc, a company incorporated and registered in England and Wales with
company number 07023598 (or any other such name by which the entity is known
from time to time).

 

Pre-Contractual
Statement                                                                            
any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Agreement or not) relating to the Employee’s employment under this Agreement
which is not expressly set out in this Agreement.

 

Restricted
Area                                                                                                                                           
the Gulf of Mexico, the Santos, Campos and Espirito Santo basins off the coast
of Brazil, the North Sea, the Arabian Gulf, and Kwanza and Lower Congo Basins
off the coast of Angola, and any additional territory where the Group Company
operates or is planning to commence operations as of the Termination Date.

 

Restricted
Business                                                                                                                       
(i) the business of offshore drilling rig contracting and associated activities
carried out by any Group Company and with which the Employee was involved to a
material extent or for which he was

 

6

--------------------------------------------------------------------------------


 

responsible at any time in the 12 months before the Termination Date; and
(ii) any other parts of the business of any Group Company with which the
Employee was involved to a material extent or for which he was responsible at
any time in the 12 months before the Termination Date.

 

Restricted
Customer                                                                                                                
any firm, company or person who, at any time during the 12 months before the
Termination Date, was a customer or prospective customer of or was in the habit
of dealing with any Group Company and with whom the Employee had material
contact or about whom he became aware or informed in the course of employment.

 

Restricted
Person                                                                                                                                
anyone employed or engaged (including as a consultant or independent contractor)
by any Group Company with whom the Employee dealt at any time in the 12 months
before the Termination Date in the course of employment and who (i) has regular
and significant contact with any customers or suppliers of any Group Company,
(ii) is engaged in senior capacity, (iii) is paid a base annual salary or fee of
£75,000 (or equivalent in foreign currency) or more, or (iv) could materially
damage the interests of any Group Company if they were involved in any Capacity
in any business concern which competes with any Restricted Business.

 

RSU
Award                                                                                                                                                                 
means a Restricted Share Unit award granted under any of the Long-Term Incentive
Plans.

 

Share                                                                                                                                                                                                  
means shares in the capital of the Parent Company.

 

Subsidiary / Holding Company                                                    
in relation to a company mean “subsidiary” and “holding company” as defined in
section 1159 of the Companies Act 2006.

 

Term                                                                                                                                                                                                   
has the meaning given in clause 2.2.

 

7

--------------------------------------------------------------------------------


 

Termination
Date                                                                                                                              
the date of termination of the Employee’s employment with the Company, however
caused.

 

Transaction
Agreement                                                                                             
means the transaction agreement between Ensco plc and Rowan Companies plc dated
as of October 7, 2018 relating to the acquisition of Rowan Companies plc
ordinary shares by Ensco plc on the terms and subject to the conditions set out
in that agreement.

 

1.2                               The headings in this Agreement are inserted
for convenience only and shall not affect its construction.

 

1.3                               A reference to a particular law is a reference
to it as it is in force for the time being taking account of any amendment,
extension, or re-enactment and includes any subordinate legislation for the time
being in force made under it.

 

1.4                               Unless the context otherwise requires, a
reference to one gender shall include a reference to the other gender.

 

1.5                               Unless the context otherwise requires, words
in the singular include the plural and in the plural include the singular.

 

2.                                      TERM OF APPOINTMENT

 

2.1                               This Agreement and the Employee’s appointment
as Chairman shall be wholly conditional upon Closing. In the event that Closing
does not occur or proceed for whatever reason by the End Date, the parties agree
that this Agreement shall cease to have effect and be automatically null and
void, and the Employee’s Employment Agreement dated March 3 2014 (the “Prior
Agreement”) as in force prior to the Effective Time will continue to apply.

 

2.2                               The Appointment shall commence on the
Commencement Date and shall continue, subject to the remaining terms of this
Agreement, until it terminates on the expiry of 18 months (the “Term”) without
the need for notice unless earlier terminated by either party giving the other
not less than thirty (30) days’ prior notice in writing.

 

2.3                               No employment with a previous employer counts
towards the Employee’s period of continuous employment with the Company.

 

8

--------------------------------------------------------------------------------


 

2.4                               The Employee consents to the transfer of his
employment under this Agreement to a Group Company at any time during the
Appointment provided that his terms and conditions of employment shall remain
the same, and provided also that his role and status within the Company and any
Group Company shall be commensurate with his current role and status.

 

3.                                      EMPLOYEE WARRANTIES

 

3.1                               The Employee represents and warrants to the
Company that, by entering into this Agreement or performing any of his
obligations under it, he will not be in breach of any court order or any express
or implied terms of any contract or other obligation binding on him (including,
without limitation, any obligation or restriction on the Employee with respect
to any prior employment) and undertakes to indemnify each Group Company against
any claims, costs, damages, liabilities or expenses which any Group Company may
incur as a result if he is in breach of any such obligations or restrictions.

 

3.2                               The Employee warrants that he is entitled to
work in the United Kingdom without any additional approvals and will notify the
Company immediately if he ceases to be so entitled during the Appointment.

 

3.3                               The Employee warrants that he is not subject
to any restrictions which prevent him from holding office as a director.

 

3.4                               The Employee represents and warrants that his
execution of this Agreement shall not give right to any severance benefits or
otherwise under the Prior Agreement.

 

4.                                      DUTIES

 

4.1                               The Employee shall serve as the Executive
Chairman of the Parent Company.

 

4.2                               During the Appointment the Employee shall:

 

(a)                       comply with the provisions of the Corporate Governance
Policy;

 

(b)                       act as a member of the Board and, if so required by
the Board,  act as a member of the board of directors of other Group Companies,
in each case subject to the Employee’s nomination and election (and annual
re-election) to the Board or other boards of directors, as applicable;

 

(c)                        carry out duties on behalf of any other Group Company
including, if so required by the Board, acting as an officer or consultant of
any such Group Company;

 

9

--------------------------------------------------------------------------------


 

(d)                       comply with the articles of association (as amended
from time to time) of any Group Company of which he is a director;

 

(e)                        abide by any statutory, fiduciary or common-law
duties to any Group Company of which he is a director;

 

(f)                         not do anything that would cause him to be
disqualified from acting as a director;

 

(g)                        comply with all requirements, recommendations or
regulations, as amended from time to time, of all regulatory authorities
relevant to any Group Company and any code of practice issued by the Company (as
amended from time to time) relating to dealing in the securities of any Group
Company;

 

(h)                       comply with the requirements under both legislation
and regulation as to the disclosure of inside information, insider dealing and
market abuse;

 

(i)                           comply with the Company’s anti-corruption and
bribery policy and related procedures and conduct the services to be provided by
the Employee hereunder in strict compliance with the Bribery Act 2010, the U.S.
Foreign Corrupt Practices Act of 1977 and any other law, regulation, order,
decree or directive of any jurisdiction relevant to any Group Company or any of
their affiliates having the force of law and relating to, without limitation,
bribery, kickbacks, or similar business practices;

 

(j)                          comply with the Ensco plc Code of Business Conduct,
as amended from time to time;

 

(k)                       unless prevented by Incapacity or as agreed in writing
by the Board, devote the whole of his time, attention and abilities to the
business of the Company and any Group Company of which he is an officer or
consultant;

 

(l)                           faithfully and diligently exercise such powers and
perform such duties as may from time to time be assigned to him by the Board
together with such person or persons as the Board may appoint to act jointly
with him;

 

(m)                   comply with all reasonable and lawful directions given to
him by the Board;

 

(n)                       promptly make such reports to the Board in connection
with the affairs of any Group Company on such matters and at such times as are
reasonably required;

 

(o)                       report his own wrongdoing and any wrongdoing or
proposed wrongdoing of any other employee or director of any Group Company to
the Board immediately on becoming aware of it;

 

10

--------------------------------------------------------------------------------


 

(p)                       use his best endeavours to promote, protect, develop
and extend the business of the Company and the other Group Companies;

 

(q)                       consent to the Company monitoring and recording any
use that he makes of the Company’s electronic communications systems for the
purpose of ensuring that the Company’s rules are being complied with and for
legitimate business purposes; and

 

(r)                          comply with any electronic communication systems
policy that the Company may issue from time to time.

 

4.3                               The Employee shall comply with all Company
Policies. The Company Policies do not form part of this Agreement and the
Company may amend them at any time. To the extent that there is any conflict
between the terms of this Agreement and any Company Policy, this Agreement shall
prevail.

 

4.4                               All documents, manuals, hardware and software
provided for the Employee’s use by the Company, and any data or documents
(including copies) produced, maintained or stored on the Company’s computer
systems or other electronic equipment (including mobile phones), remain the
property of the Company.

 

5.                                      PLACE OF WORK

 

5.1                               Unless otherwise agreed by the parties, the
Employee’s normal place of work is the Parent Company’s headquarters at 6
Chesterfield Gardens, 3rd Floor, London, United Kingdom, W1J 5BQ or such other
place within the London Metropolitan Area as the Parent Company may establish as
its corporate headquarters from time to time.

 

5.2                               The Employee agrees to travel on any Group
Company’s business (both within the United Kingdom or abroad) as may be required
for the proper performance of his duties under the Appointment.  The Employee
acknowledges and agrees that extensive and regular international travel will be
required in the performance of his duties.  The Employees’ business travel shall
be undertaken in accordance with the Company’s travel reimbursement policy in
effect from time to time, which, as of the Commencement Date, provides for the
Chairman to travel business class both within the United Kingdom and when
travelling internationally, or first class (if available) when travelling
internationally for over three hours.

 

6.                                      HOURS OF WORK

 

The hours of work of the Employee are not fixed but are such normal working
hours of the Company and such additional hours as may be necessary to

 

11

--------------------------------------------------------------------------------


 

enable him properly to discharge his duties and services.  For information, the
normal working hours of the Company are 9 a.m. to 6 p.m. Monday to Friday but it
is recognised that normal working hours do not apply to this position.  The
Employee will not be entitled to any additional pay for any overtime worked.

 

7.                                      SALARY

 

7.1                               The Employee shall be paid an initial base
salary of £450,000 (four hundred and fifty thousand Great British Pounds) per
annum (inclusive of any fees due to the Employee by any Group Company as a
director or officer of any Group Company).

 

7.2                               The Employee’s salary shall accrue from day to
day and be payable monthly in arrears on or before the end of each month
directly into the Employee’s bank or building society.

 

7.3                               The Employee’s salary shall be reviewed by the
Board annually, the first such review to take place not less than 12 months
following the Commencement Date. In the event that there is a material change to
UK income taxes rules a salary review shall be triggered (although the Company
shall be under no obligation to increase the Employee’s salary).  The Company is
under no obligation to award an increase following a salary review. There will
be no review of the salary after notice has been given by either party to
terminate the Appointment.

 

7.4                               The Company may deduct from the salary, or any
other sums owed to the Employee, any money owed to any Group Company by the
Employee.

 

8.                                      EXPENSES

 

8.1                               The Company shall reimburse (or procure the
reimbursement of) all reasonable expenses wholly, properly and necessarily
incurred by the Employee in the course of the Appointment, subject to production
of VAT receipts or other appropriate evidence of payment.

 

8.2                               The Employee shall abide by the Company’s
policies on expenses as set out in Company Policies from time to time.

 

8.3                               Any credit card supplied to the Employee by
the Company shall be used only for expenses properly incurred by him in the
course of the Appointment in accordance with the Company’s policies in effect
from time to time.

 

12

--------------------------------------------------------------------------------


 

9.                                      INCENTIVE PLAN

 

9.1                               The Employee shall be eligible to participate
in the Ensco International Incorporated 2018 Cash Incentive Plan (the “ECIP”),
subject to the terms of the ECIP as may be amended from time to time.  The
Employee’s threshold, target and maximum level of bonus opportunity under the
ECIP will be equal to 55%, 110% and 220%, respectively, of the Employee’s base
salary actually earned by the Employee. For the year in which the Commencement
Date occurs any bonus will be apportioned between base salary actually earned by
the Employee as Chief Executive Officer and base salary actually earned by the
Employee as Chairman. The Board may, in its sole discretion, increase or
decrease the Employee’s bonus opportunity levels.  The actual amount paid to the
Employee under the ECIP each year, if any, will be calculated based on the level
of achievement of the performance goals established by the Company under the
ECIP for the year in question and the terms of the ECIP, and will be subject to
time pro-rating where the Employee is not employed by the Company for the whole
of the year.

 

9.2                               Save as expressly provided in this Agreement,
the terms and conditions of the Long-Term Incentive Plans remain in full force
and effect.

 

9.3                               The Employee’s 2016 performance unit awards
under the Parent Company’s 2012 Long-Term Incentive Plan shall vest prior to
Closing. As a consequence of the Employee’s loss of office as President and
Chief Executive Officer of the Parent Company, the Employee agrees to waive with
effect from the Commencement Date his 2017, 2018 and 2019 (if any) unvested cash
performance unit awards and his 2019 (if any) unvested RSU Awards granted under
the Long-Term Incentive Plans in exchange for payment of $5,000,000 (five
million United States Dollars) (less income tax and National Insurance
contributions) by way of compensation which shall be payable after Closing.

 

9.4                               The Employee’s 2016, 2017 and 2018 unvested
RSU Awards will continue and will vest in full on expiry of the Term subject to
and in accordance with the rules of the Long-Term Incentive Plans and subject to
clause 20.4, 20.5 and 20.6.

 

9.5                               Any bonus payments shall not be pensionable.

 

10.                               BENEFITS

 

10.1                        The Employee agrees and acknowledges that he is not
eligible to participate in, or receive benefits under, the Ensco Savings Plan,
including the employer matching and profit sharing provisions thereunder, or the
2005 Supplemental

 

13

--------------------------------------------------------------------------------


 

Executive Retirement Plan (the “US Retirement Plans”).  During the Appointment
the Employee shall be eligible to receive cash payments (the “Cash Payments”)
equal to the cash amounts that would have been contributed by the Company on the
Employee’s behalf to the US Retirement Plans had the Employee participated in
such US Retirement Plans (assuming, for purposes of the calculation of the value
of the company matching benefit, that the Employee deferred the maximum amount
possible under the plan and the United States Internal Revenue Code and received
the corresponding company matching benefit).  Such Cash Payments shall be made
to the Employee on the first regular payroll date following each date on which
the equivalent contributions would have been made or accrued by the Company to
the US Retirement Plans had the Employee participated in the US Retirement Plans
as of such date during the Appointment.  The Cash Payments shall be subject to
all applicable deductions and withholding for income tax and National Insurance
Contributions.  The Employee shall be solely responsible for the payment of any
additional taxes or other withholding liabilities arising out of the Cash
Payments.  In the event that there is a significant change to UK pension
rules which would enable the Employee to make payments into the Ensco Limited
Retirement Plan, this clause shall be subject to further review by the parties.
The Company will comply with its obligations in respect of relevant UK pension
legislation.

 

10.2                        The Employee shall be eligible to participate in the
same benefit plans and programs in which other executive non-expatriate Company
employees who are based in the United Kingdom are eligible to participate,
subject to the terms, conditions and limitations of the applicable plans and
programs in effect from time to time and any applicable HM Revenue & Customs
limits and other limits or restrictions under applicable law.  The provision of
any benefits shall not prevent the Company from terminating the Employee’s
employment at any time.

 

10.3                        The Company in its sole and absolute discretion
reserves the right to discontinue, vary or amend any benefits plans and programs
(including the level of the Employee’s cover) at any time on reasonable notice
to the Employee, provided that, subject to clauses 10.2 and 10.4, they are
replaced with benefits providing a level of cover to the Employee (and, to the
extent applicable, to his spouse, dependents and beneficiaries) equal to those
provided to other executive non-expatriate Company employees who are based in
the United Kingdom.

 

10.4                        Any insured benefit shall be subject to the Employee
or, to the extent applicable, the Employee’s spouse, dependants and
beneficiaries, satisfying the normal underwriting requirements of the relevant
insurance provider and the premium being at a rate which the Board considers
reasonable.  If an

 

14

--------------------------------------------------------------------------------


 

insurance provider refuses for any reason to provide any insurance benefit to
the Employee, the Company shall not be liable to provide to the Employee any
replacement benefit of the same or similar kind or to pay any compensation in
lieu of such benefit.  The Company’s sole obligation in respect of insured
benefits is to pay the premium from time to time required by the provider and to
pay to the Employee such sums (if any) as may be received by the Company from
the provider in respect of any claim made by the Employee under the scheme and,
for the avoidance of doubt, the Company shall be under no obligation to take any
action to enforce the terms of any insurance or otherwise to procure the benefit
of any insurance for the Employee.

 

10.5                        The Employee will continue to receive private
medical insurance on the terms applicable to him prior to the Termination Date
until the expiry of 24 months following the Termination Date or, if earlier, the
date the Employee commences alternative employment which provides such benefits.
The provision of benefits under this clause shall only apply if and to the
extent that such benefits are provided to employees of the Company for that
period, subject always to the terms of the applicable scheme and of any related
policy of insurance as in force from time to time. The Company gives no warranty
as to the continued existence or extent of such benefits.

 

11.                               HOLIDAYS

 

11.1                        The Employee shall be entitled to paid holiday in
accordance with the Company’s holiday policy in effect from time to time, but in
any event the Employee shall be entitled to not less than 28 days’ paid holiday
in each holiday year in addition to the usual public holidays in England. The
Company’s holiday year runs between 1 January and 31 December. If the
Appointment commences or terminates part way through a holiday year, the
Employee’s entitlement during that holiday year shall be calculated on a
pro-rata basis rounded up to the nearest whole day.

 

11.2                        Holiday may be taken at such time or times as the
Employee may determine in his reasonable discretion taking into account the
business needs of the Company, provided that any holiday during which the
Employee will be materially incommunicado shall be subject to the prior approval
of the Board.  The Employee may carry forward up to 5 days accrued but untaken
holiday to the subsequent holiday year.  The Employee may not without the
written consent of the Board carry forward more than 5 days holiday and any
accrued but untaken holiday in excess of this at the end of each year shall be
forfeited without compensation.

 

15

--------------------------------------------------------------------------------


 

11.3                        The Employee shall have no entitlement to any
payment in lieu of accrued but untaken holiday except on termination of the
Appointment. Subject to clause 11.4 the amount of such payment in lieu shall be
1/260th of the Employee’s salary for each untaken day of the entitlement under
clause 11.1 for the holiday year in which termination takes place and any
untaken days carried forward from the preceding holiday year.

 

11.4                        If the Company has terminated or would be entitled
to terminate the Appointment under clause 18.1(a) to (l) or if the Employee has
terminated the Appointment in breach of this Agreement any payment due under
clause 11.3 shall be limited to the Employee’s statutory entitlement under the
Working Time Regulations 1998 and any paid holidays (including paid public
holidays) taken shall be deemed first to have been taken in satisfaction of that
statutory entitlement.

 

11.5                        If on termination of the Appointment the Employee
has taken in excess of his accrued holiday entitlement, the Company shall be
entitled to recover from the Employee by way of deduction from any payments due
to the Employee or otherwise one day’s pay calculated at 1/260th of the
Employee’s salary for each excess day.

 

11.6                        If either party has served notice to terminate the
Appointment, the Board may require the Employee to take any accrued but unused
holiday entitlement during the notice period. Any accrued but unused holiday
entitlement shall be deemed to be taken during any period of Garden Leave under
clause 19.

 

11.7                        During any continuous period of absence due to
Incapacity of one month or more the Employee shall not accrue holiday under this
contract and the Employee’s entitlement under clause 11.1 for the holiday year
in which such absence takes place shall be reduced pro rata save that it shall
not fall below the Employee’s entitlement under the Working Time Regulations
1998.

 

12.                               INCAPACITY

 

12.1                        Subject to the Employee’s compliance with this
Agreement and the Company’s sickness absence procedures (as amended from time to
time), the Employee shall continue to receive his full salary and contractual
benefits during any period of absence due to Incapacity for up to an aggregate
of 12 weeks in any 52-week period. Such payment shall be inclusive of any
statutory sick pay due in accordance with applicable legislation.

 

12.2                        With respect to any medical condition or suspected
medical condition that the Board believes has, or will have, an impact on the
Employee’s ability to

 

16

--------------------------------------------------------------------------------


 

perform his duties hereunder, the Employee agrees to consent to medical
examinations (at the Company’s expense) by a doctor nominated by the Company.
The Employee agrees that any report produced in connection with any such
examination may be disclosed to relevant personnel within the Company who shall
treat it as extremely confidential and not discuss it with anyone outside the
Company save that the Company may discuss the contents of the report with the
relevant doctor and any relevant legal advisor.

 

12.3                        If the Incapacity is or appears to be occasioned by
actionable negligence, nuisance or breach of any statutory duty on the part of a
third party in respect of which damages are or may be recoverable, the Employee
shall immediately notify the Board of that fact and of any claim, compromise,
settlement or judgment made or awarded in connection with it and all relevant
particulars that the Board may reasonably require. The Employee shall if
required by the Board, refund to the Company that part of any damages or
compensation recovered by him relating to the loss of earnings for the period of
the Incapacity as the Board may reasonably determine less any costs borne by him
in connection with the recovery of such damages or compensation, provided that
the amount to be refunded shall not exceed the total amount paid to the Employee
by the Company in respect of the period of Incapacity.

 

12.4                        The rights of the Company to terminate the
Appointment under the terms of this Agreement apply even when such termination
would or might cause the Employee to forfeit any entitlement to sick pay,
permanent health insurance or other benefits.

 

13.                               OUTSIDE INTERESTS

 

13.1                        Subject to clause 13.2, during the Appointment the
Employee shall not, except as a representative of the Company or with the prior
written approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any Capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation), save that this clause shall not apply to any
family business (being a business owned or managed by a member of his immediate
family), provided that: (i) the Employee has no management responsibility in
such business; (ii) that the business is not similar to or competitive with any
business for the time being carried on by any Group Company; and (iii) that the
Employee’s engagement, concern or interest in any family business shall not
affect the performance of his duties and obligations under this Agreement.

 

13.2                        Notwithstanding clause 13.1, the Employee may hold
an investment by way of shares or other securities of not more than one percent
(1%) of the total issued

 

17

--------------------------------------------------------------------------------


 

share capital of any company (whether or not it is listed or dealt in on a
recognised stock exchange) where such company does not carry on a business
similar to or competitive with any business for the time being carried on by any
Group Company.  The Employee may continue to hold his existing non-executive
directorship in Ophir Energy Plc (company number 05047425). Subject to the Ensco
plc Code of Business Conduct, as amended from time to time, the Employee may
also hold a non-executive directorship in a company which does not carry on a
business similar to or competitive with any business being carried on by any
Group Company, provided that the Board consents to any such position, such
consent not to be unreasonably withheld, and that such non-executive
directorship does not affect the performance of the Employee’s duties and
obligations under this Agreement.

 

14.                               CONFIDENTIAL INFORMATION

 

14.1                        The Employee acknowledges that in the course of the
Appointment he will have access to Confidential Information. The Employee has
therefore agreed to accept the restrictions in this clause 14.

 

14.2                        The Employee shall not (except in the proper course
of his duties), either during the Appointment or at any time after its
termination (however arising), use or disclose to any person, company or other
organisation whatsoever (and shall use his best endeavours to prevent the
publication or disclosure of) any Confidential Information. This shall not apply
to:

 

(a)                       any use or disclosure authorised by the Board or
required by law or regulatory requirements;

 

(b)                       any information which is already in, or comes into,
the public domain other than through the Employee’s unauthorised disclosure;

 

(c)                        any protected disclosure within the meaning of
section 43A of the Employment Rights Act 1996. For the avoidance of doubt and as
a non-exhaustive summary only, a disclosure is protected for these purposes if:

 

(i)                          the Employee has a reasonable belief that the
disclosure is made in the public interest and the relevant information disclosed
indicates there is, has been, or is likely to be, a criminal offence, a breach
of a legal obligation, a miscarriage of justice, danger to the health and safety
of an individual or damage to the environment — or that any such matter has been
or is likely to be deliberately concealed; and

 

(ii)                       the disclosure is made to an appropriate body,
including but not limited to a regulator or legal adviser; or

 

(d)                       any information which is part of the Employee’s
general skill and knowledge prior to the Commencement Date.

 

18

--------------------------------------------------------------------------------


 

15.                               INTELLECTUAL PROPERTY

 

15.1                        The Employee shall give the Company full written
details of all Inventions and of all works embodying Intellectual Property
Rights made wholly or partially by him at any time during the course of the
Appointment which relate to, or are reasonably capable of being used in, the
business of any Group Company. The Employee acknowledges that all Intellectual
Property Rights subsisting (or which may in the future subsist) in all such
Inventions and works shall automatically, on creation, vest in the Company
absolutely. To the extent that they do not vest automatically, the Employee
holds them on trust for the Company. The Employee agrees promptly to execute all
documents and do all acts as may, in the opinion of the Company, be necessary to
give effect to this clause 15.1.

 

15.2                        The Employee hereby irrevocably waives all moral
rights under the Copyright, Designs and Patents Act 1988 (and all similar rights
in other jurisdictions) which he has or will have in any existing or future
works referred to in clause 15.1.

 

15.3                        The Employee irrevocably appoints the Company to be
his attorney in his name and on his behalf to execute documents, use the
Employee’s name and do all things which are necessary or desirable for the
Company to obtain for itself or its nominee the full benefit of this clause.  A
certificate in writing, signed by any director or the secretary of the Company,
that any instrument or act falls within the authority conferred by this
Agreement shall be conclusive evidence that such is the case so far as any third
party is concerned.

 

16.                               CEASING TO BE A DIRECTOR

 

16.1                        Except with the prior approval of the Board, or as
provided in the articles of association of any Group Company of which he is a
director, the Employee shall not resign as a director of any Group Company.

 

16.2                        If during the Appointment the Employee ceases to be
a director of any Group Company (otherwise than by reason of his death,
resignation or disqualification pursuant to the articles of association of the
relevant Group Company, as amended from time to time, or by statute or court
order) the Appointment shall continue with the Employee as an employee only and
the terms of this Agreement (other than those relating to the holding of the
office of director) shall continue in full force and effect. The Employee shall
have no claims in respect of such cessation of office.

 

19

--------------------------------------------------------------------------------


 

16.3                        The Employee shall, with respect to any period
during which he is a member of the Board (and, to the extent coverage is
available at commercially reasonable costs, for six years thereafter), be
entitled to be covered by a policy of directors’ and officers’ liability
insurance on terms no less favourable than those in place from time to time for
other members of the Board.

 

17.                               PAYMENT IN LIEU OF NOTICE

 

17.1                        Notwithstanding clause 2, the Company may, in its
sole and absolute discretion, terminate the Appointment at any time and with
immediate effect by notifying the Employee that the Company is exercising its
right under this clause 17.1 and that it will make within 28 days a payment in
lieu of notice (the “Payment in Lieu”) to the Employee. This Payment in Lieu
will be equal to the basic salary (as at the Termination Date) which the
Employee would have been entitled to receive under this Agreement during the
notice period referred to at clause 2 (or, if notice has already been given,
during the remainder of the notice period), less income tax and National
Insurance contributions. For the avoidance of doubt, the Payment in Lieu shall
not include any element in relation to:

 

(a)                       any ECIP, bonus or commission payments that might
otherwise have been due during the period for which the Payment in Lieu is made;

 

(b)                       any payment in respect of benefits which the Employee
would have been entitled to receive during the period for which the Payment in
Lieu is made; and

 

(c)                        any payment in respect of any holiday entitlement
that would have accrued during the period for which the Payment in Lieu is made.

 

17.2                        The Employee shall have no right to receive a
Payment in Lieu unless the Company has exercised its discretion in clause 17.1.
Nothing in this clause 17 shall prevent the Company from terminating the
Appointment in breach.

 

17.3                        Notwithstanding clause 17.1 the Employee shall not
be entitled to any Payment in Lieu if the Company would otherwise have been
entitled to terminate the Appointment without notice in accordance with clause
18.1(a) to (l). In that case the Company shall also be entitled to recover from
the Employee any Payment in Lieu (or instalments thereof) already made.

 

18.                               TERMINATION WITHOUT NOTICE

 

18.1                        The Company may also terminate the Appointment with
immediate effect without notice and with no liability to make any further
payment to the

 

20

--------------------------------------------------------------------------------


 

Employee (other than in respect of amounts accrued due at the Termination Date)
if the Employee:

 

(a)                       is disqualified from acting as a director or resigns
as a director from any Group Company without the prior written approval of the
Board;

 

(b)                       is guilty of a material breach of the rules or
regulations as amended from time to time of any regulatory authorities relevant
to any Group Company or any code of practice issued by the Company (as amended
from time to time);

 

(c)                        is guilty of any gross negligence or serious
misconduct affecting the business of any Group Company or wilfully breached a
fiduciary duty to any Group Company;

 

(d)                       commits any serious or repeated breach or
non-observance of any of the material provisions of this Agreement or refuses or
neglects to comply with any reasonable and lawful directions of the Board, in
each case having been given a 30 day period within which to remedy the breach
(where such breach is capable of remedy), and having failed to do so to the
reasonable satisfaction of the Board;

 

(e)                        is declared bankrupt or makes any arrangement with or
for the benefit of his creditors or has a county court administration order made
against him under the County Court Act 1984;

 

(f)                         is convicted of any criminal offence (other than an
offence under any road traffic legislation in the United Kingdom or elsewhere
for which a fine or non-custodial penalty is imposed) or any offence under any
regulation or legislation relating to insider dealing or market abuse;

 

(g)                        ceases to be eligible to work in the United Kingdom;

 

(h)                       is guilty of any fraud or dishonesty;

 

(i)                           acts in any manner which in the reasonable opinion
of the Board brings or is likely to bring the Employee or any Group Company
materially into disrepute or is materially adverse to the interests of any Group
Company;

 

(j)                          is in breach of the Bribery Act 2010, the U.S.
Foreign Corrupt Practices Act of 1977 or the Company’s anti-corruption and
bribery policy and related procedures in effect from time to time;

 

(k)                       any material violation of the Ensco plc Code of
Business Conduct, as amended from time to time;

 

(l)                           is guilty of a serious breach of any rules or
policies issued by the Company from time to time, including its electronic
communications systems polices, policies relating to a drug and alcohol free
workplace, and policies relating to harassment, discrimination and retaliation;

 

21

--------------------------------------------------------------------------------


 

(m)                   becomes of unsound mind (which includes lacking capacity
under the Mental Capacity Act 2005), or a patient under any statute relating to
mental health; or

 

(n)                       is unable by reason of Incapacity to perform his
duties under this Agreement for an aggregate period of 12 weeks in any 52-week
period.

 

18.2                        The rights of the Company under clause 18.1 are
without prejudice to any other rights that it might have at law to terminate the
Appointment or to accept any breach of this Agreement by the Employee as having
brought the agreement to an end. Any delay by the Company in exercising its
rights to terminate shall not constitute a waiver thereof.

 

19.                               GARDEN LEAVE

 

19.1                        Following service of notice to terminate the
Appointment by either party, or if the Employee purports to terminate the
Appointment in breach of contract, the Board may by written notice place the
Employee on Garden Leave for a maximum period of up to 6 months.

 

19.2                        During any period of Garden Leave:

 

(a)                       the Company shall be under no obligation to provide
any work to the Employee and may revoke any powers the Employee holds on behalf
of the Company or any Group Company;

 

(b)                       the Company may require the Employee to carry out
alternative duties or to only perform such specific duties as are expressly
assigned to the Employee, at such location (including the Employee’s home) as
the Company may decide, provided always that any such alternate duties are
commensurate with the Employee’s current role and status;

 

(c)                        the Employee shall be entitled to receive an amount
equal to his basic salary together with all contractual benefits (including any
payments in relation to his ECIP) in the usual way and subject to the terms of
any benefit arrangement;

 

(d)                       the Employee shall remain an employee of the Company
and bound by the terms of this Agreement (including any implied duties of good
faith and fidelity);

 

(e)                        the Employee shall ensure that the Board knows where
he will be and how he can be contacted during each working day (except during
any periods taken as holiday in the usual way);

 

22

--------------------------------------------------------------------------------


 

(f)                         the Company may exclude the Employee from any
premises of the Company or any Group Company; and

 

(g)                        the Company may require the Employee not to contact
or deal with (or attempt to contact or deal with) any officer, employee,
consultant, client, customer, supplier, agent, distributor, shareholder, adviser
or other business contact of the Company or any Group Company, save that he may
contact any such person in a purely personal capacity on matters unrelated to
any Group Company or any business conducted by any Group Company.

 

20.                               SEVERANCE PAYMENT

 

20.1                        Subject to clauses 20.3 to 20.6 (inclusive), the
Company shall, within 14 days following the expiry of the Term, pay to the
Employee a lump sum severance payment equal to the aggregate of (i) £2,000,000
(two million Great British Pounds) plus (ii) an additional amount to be
determined by the Company up to a maximum of £3,000,000 (three million Great
British Pounds) based on achievement of synergy targets to be agreed with the
Board (less income tax and National Insurance contributions)(the “Severance
Payment”).

 

20.2                        The Severance Payment is payable in addition to the
Employee’s entitlements under the Long-Term Incentive Plans.

 

20.3                        Notwithstanding clause 20.1, if within 6 months
following the Termination Date the Board becomes aware of facts that would
otherwise reasonably have entitled the Company to terminate the Appointment in
accordance with clause 18.1(a) to (l), the Company shall , at the Board’s sole
discretion, recover from the Employee the Severance Payment.

 

20.4                        If at any time during the Appointment the Employee’s
employment is terminated by the Company for any reason other than one of the
reasons specified in clause 18.1(a) to (l) then:

 

(a)                       the Employee shall be entitled to payment in respect
of salary that would otherwise have been due and payable under clause 7 in
respect of the period from the Termination Date to the end of the Term (such
payment to be made within 14 days of the Termination Date);

 

(b)                       any unvested RSU Awards will vest in full on the
Termination Date;

 

(c)                        the Employee shall be entitled to payment of ECIP
award for the period(s) up to the end of the Term based on the achievement of
the performance goals established by the Company under the ECIP for the
year(s) in question and the terms of the ECIP. ECIP shall be paid to the
Employee at the same time and on the same basis as for all other eligible
employees; and

 

23

--------------------------------------------------------------------------------


 

(d)                       to the extent not previously paid pursuant to clause
20.1 or otherwise, the maximum Severance Payment of £5,000,000 (five million
Great British Pounds) (less income tax and National Insurance contributions)
will be paid to the Employee within 14 days of the Termination Date.

 

20.5                        If at any time during the Appointment the Employee
resigns other than for Good Reason or if the Employee’s employment is terminated
by the Company for one of the reasons specified in clause 18.1(a) to (l) then no
such further sums shall be payable under this Agreement and all unvested RSU
Awards will be forfeited.

 

20.6                        In the event of the Employee’s death at any time
during the Appointment or if the Appointment ends as a consequence of permanent
disability or incapacity (date of death or of termination of employment being
the “Event Date”), the Company shall: (A) in the case of death, make payment in
respect of the following sums to the Employee’s personal representatives within
14 days of the later of (i) the Event Date or (ii) the date on which the Company
has been provided with the details of the Employee’s personal representatives
following the Event Date (save in the case of any sum under clause 20.6(c) which
shall be paid at the same time and on the same basis as for all other eligible
employees); or (B) if the Appointment ends as a consequence of permanent
disability or incapacity, make payment of the following sums to the Employee
within 14 days of the Event Date (save in the case of any sum under clause
20.6(c) which shall be paid at the same time and on the same basis as for all
other eligible employees):

 

(a)                       an amount in respect of salary that would otherwise
have been due and payable to the Employee under clause 7 in respect of the
period from the Event Date to the end of the Term;

 

(b)                       the maximum Severance Payment of £5,000,000 (five
million Great British Pounds) (less income tax and National Insurance
contributions); and

 

(c)                        payment of ECIP award for the period(s) up to the end
of the Term based on the achievement of the performance goals established by the
Company under the ECIP for the year(s) in question and the terms of the ECIP.
For the avoidance of doubt, ECIP shall be paid at the same time and on the same
basis as for all other eligible employees and not within 14 days of the Event
Date.

 

Any unvested RSU Awards will vest in full on the Event Date.

 

21.                               OBLIGATIONS ON TERMINATION

 

21.1                        On termination of the Appointment (however arising)
or, if earlier, at the start of a period of Garden Leave, the Employee shall:

 

24

--------------------------------------------------------------------------------


 

(a)                       resign immediately without compensation from any
directorship, office or trusteeship that he holds in or on behalf of any Group
Company;

 

(b)                       subject to clause 21.2, immediately deliver to the
Company all documents, books, materials, records, correspondence, papers and
information (on whatever media and wherever located) relating to the business or
affairs of any Group Company or its business contacts, any keys, credit card and
any other property of any Group Company, which is in his possession or under his
control;

 

(c)                        irretrievably delete any information relating to the
business of any Group Company stored on any magnetic or optical disk or memory
and all matter derived from such sources which is in his possession or under his
control outside the Company’s premises; and

 

(d)                       provide a signed statement that he has complied fully
with his obligations under this clause 21.1 together with such reasonable
evidence of compliance as the Company may request.

 

21.2                        Where the Employee has been placed on Garden Leave
he shall not be required by clause 21.1 to return until the end of the Garden
Leave period any property provided to him as a contractual benefit for use
during the Appointment.

 

21.3                        The Employee hereby irrevocably appoints the Company
to be his attorney to execute and do any such instrument or thing and generally
to use his name for the purpose of giving the Company or its nominee the full
benefit of clause 21.1(a).

 

21.4                        Save as otherwise set out in this Agreement or as
set out under the rules of the Long-Term Incentive Plans, a termination of the
Appointment however arising the Employee shall not be entitled to any
compensation for the loss of any rights or benefits under any share option,
bonus, ECIP, long-term incentive plan or other profit sharing scheme operated by
any Group Company in which he may participate.

 

21.5                        Notwithstanding anything to the contrary contained
herein, the Employee shall be required to execute and not revoke a general
release of claims in a form reasonably prescribed by the Company to receive the
Severance Payment and the other benefits described in clause 20.4.

 

25

--------------------------------------------------------------------------------


 

22.                               POST-TERMINATION RESTRICTIONS

 

22.1                        In order to protect the Confidential Information and
business connections of the Company and each Group Company to which he has
access as a result of the Appointment, the Employee covenants with the Company
(for itself and as trustee and agent for each Group Company) that he shall not
at any time during the 12 month period after the Termination Date:

 

(a)                       solicit or endeavour to entice away from the Company
or any Group Company the business or custom of a Restricted Customer with a view
to providing goods or services to that Restricted Customer in competition with
any Restricted Business;

 

(b)                       offer to employ or engage or otherwise endeavour to
entice away from the Company or any Group Company any Restricted Person; or

 

(c)                        employ or engage or otherwise facilitate the
employment or engagement of any Restricted Person, whether or not such person
would be in breach of contract as a result of such employment or engagement;

 

(d)                       in any Capacity carry on or be concerned or engaged or
interested in any part of any trade, profession, individual, partnership, firm,
corporation, business or other entity which competes with any part of Restricted
Business in the Restricted Area;

 

(e)                        in any Capacity carry on, own, manage, operate, join,
control, participate in, loan money to, sell or lease equipment to, sell or
lease real property to any trade, profession, company, partnership, firm,
corporation, business or other entity which competes with any part of the
Restricted Business in the Restricted Area; or

 

(f)                         be involved with or engaged in the provision of
goods or services to (or otherwise have any business dealings with) any
Restricted Customer in the course of any business concern which is in
competition with any Restricted Business.

 

22.2                        The Employee covenants that he shall not, at any
time after Termination Date, represent himself as connected with the Company or
any Group Company in any Capacity, other than as a former employee, or use any
registered business names or trading names associated with the Company or any
Group Company.

 

22.3                        Except to the extent required by law, the Employee
covenants that he shall not, at any time after the Termination Date, make any
public statements (or authorise any statements to be reported as being
attributed to him) that are critical, disparaging or derogatory about, or which
injure the reputation of, any Group Company or any of their owners, investors,
employees, directors, officers or customers.

 

26

--------------------------------------------------------------------------------


 

22.4                        None of the restrictions in clause 22 shall prevent
the Employee from being engaged or concerned in any other business concern,
provided that the Employee’s duties or work shall relate solely to services or
activities of a kind which are not competitive with the Restricted Business.

 

22.5                        The restrictions imposed on the Employee by this
clause 22 apply to him acting:

 

(a)                       directly or indirectly; and

 

(b)                       on his own behalf or on behalf of, or in conjunction
with, any firm, company or person.

 

22.6                        The periods for which the restrictions in clause 22
apply shall be reduced by any period that the Employee spends on Garden Leave
immediately before the Termination Date.

 

22.7                        If the Employee receives an offer to be involved in
a business concern in any Capacity during the Appointment, or before the expiry
of the last of the covenants in this clause 22, the Employee shall give the
person making the offer a copy of this clause 22 and shall tell the Company the
identity of that person as soon as possible.

 

22.8                        The Company and the Employee entered into the
restrictions in this clause 22 having been separately legally advised. The
Employee agrees that the restrictions in this clause 22 are reasonable as
regards their duration, extent, geographical area, scope of activity and
application for the protection of the legitimate business interests of the
Company or any Group Company (including, without limitation, in light of the
nature and wide geographic scope of the Company’s business activities, the
Employee’s level of control over and contact with the business, and the amount
of remuneration, trade secrets and Confidential Information that the Employee
will receive in connection with the performance of his duties under this
Agreement and the Company’s or any Group Company’s goodwill with which the
Employee will become further associated).  In particular, and without limiting
the foregoing, the Employee expressly acknowledges and agrees that the
Restricted Business is carried on by the Company throughout the Restricted Area
and that the definition of Restricted Area in this Agreement is reasonable and
necessary to protect the legitimate business interests of the Company and the
Group Companies.

 

22.9                        Each of the restrictions in this clause 22 is
intended to be separate and severable. If any of the restrictions shall be held
to be void but would be valid if part of their wording were deleted, such
restriction shall apply with such deletion as may be necessary to make it valid
or effective.

 

27

--------------------------------------------------------------------------------


 

22.10                 If the Employee’s employment is transferred to any firm,
company, person or entity other than a Group Company (the “New Employer”)
pursuant to the Transfer of Undertakings (Protection of Employment) Regulations
2006, the Employee will, if required, enter into an agreement with the New
Employer containing post-termination restrictions corresponding to those
restrictions in this clause 22, protecting the confidential information, trade
secrets and business connections of the New Employer provided that the
restrictions with the New Employer are commensurate with those already in place.

 

22.11                 The Employee agrees, during and after the termination of
his employment, to provide such assistance as the Company or any Group Company
may require in the conduct of any internal investigation, arbitration, inquiry
and/or the defence or prosecution of any current or future claim that may be
made against, or brought by, the Company or any Group Company, where the
Employee has in his possession any information or knowledge which the Company or
any Group Company reasonably considers is relevant to any such investigation or
proceedings (including, without limitation, by giving statements, meeting with
the Company or any Group Company’s legal or professional advisers, and attending
and giving evidence at any legal proceedings).  The Employee’s reasonable
out-of-pocket expenses properly incurred in providing assistance pursuant to
this clause 21.11 will be reimbursed by the Company, subject to the production
of appropriate receipts, and, unless the Employee is acting under subpoena or
court order, the Employee will be reimbursed based on a to be agreed-upon hourly
rate in the event he provides assistance pursuant to this clause 21.11 to any
Group Company at the Company’s request following the termination of his
employment.

 

22.12                 The Employee will, at the request and expense of the
Company, enter into a separate agreement with any Group Company in which he
agrees to be bound by restrictions corresponding to those restrictions in this
clause 22 (or such of those restrictions as the Company deems appropriate) in
relation to that Group Company, provided that those new restrictions would be
commensurate with those already in place.

 

23.                               DISCIPLINARY AND GRIEVANCE PROCEDURES

 

23.1                        The Employee is subject to the Company’s
disciplinary and grievance procedures, copies of which are available from the
Company’s Human Resources Department. These procedures do not form part of the
Employee’s contract of employment.

 

28

--------------------------------------------------------------------------------


 

23.2                        If the Employee wants to raise a grievance, he may
apply in writing to the Board in accordance with the Company’s grievance
procedure.

 

23.3                        If the Employee wishes to appeal against a
disciplinary decision he may apply in writing to Board in accordance with the
Company’s disciplinary procedure.

 

23.4                        The Board may suspend the Employee from any or all
of his duties for a period of up to 30 days during any period in which the
Company is investigating any serious disciplinary matter involving the Employee
or while any disciplinary procedure against the Employee is outstanding.

 

23.5                        During any period of suspension:

 

(a)                       the Employee shall continue to receive his basic
salary and all contractual benefits in the usual way and subject to the terms of
any benefit arrangement;

 

(b)                       the Employee shall remain an employee of the Company
and bound by the terms of this Agreement;

 

(c)                        the Employee shall ensure that the Board knows where
he will be and how he can be contacted during each working day (except during
any periods taken as holiday in the usual way);

 

(d)                       the Board may exclude the Employee from his place of
work or any other premises of the Company or any Group Company; and

 

(e)                        the Board may require the Employee not to contact or
deal with (or attempt to contact or deal with) any officer, employee,
consultant, client, customer, supplier, agent, distributor, shareholder, adviser
or other business contact of the Company or any Group Company, other than in a
purely personal capacity on matters unrelated to any Group Company or any
business conducted by any Group Company.

 

24.                               DATA PROTECTION

 

24.1                        The Employee acknowledges and agrees that in order
to keep and maintain records relating to the Appointment, it will be necessary
for the Company to record, keep and process personal data (which may include
special category data as defined by the Data Protection Act 2018 and the General
Data Protection Regulation (EU 2016/679)) relating to the Employee, in hard or
soft copy, including without limitation data such as references, bank details
and other personal details. This personal data will be held for administration
purposes; for the provision of management information for business purposes or
in connection with any other legitimate interests, such as marketing

 

29

--------------------------------------------------------------------------------


 

activities, corporate planning or in relation to any actual or potential sale of
the Company; and to permit the Company to comply with its legal obligations.

 

24.2                        The Employee acknowledges that to the extent that it
is reasonably necessary in connection with the Appointment and/or the
performance of the Company’s responsibilities as an employer and/or in
connection with any other legitimate interest, provided the Company complies
with its obligations under the Data Protection Act 2018 and the General Data
Protection Regulation, the Company may:

 

(a)                       disclose the Employee’s personal and special category
data to others, including without limitation other employees of the Company,
Group Companies, the Company’s professional advisers, pension scheme providers,
product or service providers, potential or future employers, potential
purchasers of the Company or any Group Company or the business in which the
Employee works, other third parties (such as payroll processors and/or any
actual or prospective purchasers), Government bodies, including, without
limitation, HM Revenue & Customs, the pensions regulator, industry bodies and
other regulatory and non-regulatory authorities; and

 

(b)                       transfer such data outside the European Economic Area
to Group Companies, service providers and other third parties which may be
located in countries that do not have laws to protect the Employee’s data. 
Where such transfer takes place the Company shall take appropriate steps to
satisfy itself that the entity to which the Employee’s personal and sensitive
data is transferred has in place the appropriate technical and organisational
measures to protect such data against unauthorised or unlawful processing and
against accidental loss or destruction of or damage to the data.

 

25.                               COLLECTIVE AGREEMENTS

 

There is no collective agreement which directly affects the Appointment.

 

26.                               RECONSTRUCTION AND AMALGAMATION

 

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of the Company or any Group Company, whether by winding up or
otherwise, and the Employee is offered employment with any concern or
undertaking involved in or resulting from the reconstruction or amalgamation on
terms which (considered in their entirety) are no less favourable to any
material extent than the terms of this Agreement, the Employee shall have no
claim against the Company or any such undertaking arising out of or connected
with the termination.

 

30

--------------------------------------------------------------------------------


 

27.                               COMPANY WARRANTY

 

27.1                        The Company represents and covenants to the Employee
that:

 

(a)                       it has taken all necessary corporate and other action
and obtained all necessary shareholder, board and other consents and approvals
required for it to enter into and perform its obligations under this Agreement
and the Long-Term Incentive Plans;

 

(b)                       the terms of this Agreement and the Long-Term
Incentive Plans do not contravene the terms of any such consents and approvals;
and

 

(c)                        the performance of the provisions of this Agreement
and the Long-Term Incentive Plans will not result in a breach of or constitute a
default under any agreement, statute, law, regulation, contractual or other
restriction binding upon the Company.

 

28.                               NOTICES

 

28.1                        A notice given to a party under this Agreement shall
be in writing in the English language and signed by or on behalf of the party
giving it. It shall be delivered by hand or sent to the party at the address or
fax number given in this Agreement or as otherwise notified in writing to the
other party.

 

28.2                        Any such notice shall be deemed to have been
received:

 

(a)                       if delivered by hand, at the time the notice is left
at the address or given to the addressee;

 

(b)                       in the case of pre-paid first class UK post or other
next working day delivery service, at 9.00 am on the second business day after
posting or at the time recorded by the delivery service;

 

(c)                        in the case of pre-paid airmail, 9.00 am on the fifth
Business Day after posting or at the time recorded by the delivery service; or

 

(d)                       in the case of fax, at the time of transmission.

 

28.3                        A notice shall have effect from the earlier of its
actual or deemed receipt by the addressee. For the purpose of calculating deemed
receipt:

 

(a)                       all references to time are to local time in the place
of deemed receipt; and

 

(b)                       if deemed receipt would occur on a Saturday or Sunday
or a public holiday when banks are not open for business, deemed receipt is at
9.00 am on the next business day.

 

31

--------------------------------------------------------------------------------


 

28.4                        A notice required to be given under this Agreement
shall not be validly given if sent by e-mail.

 

28.5                        This clause does not apply to the service of any
proceedings or other documents in any legal action.

 

29.                               ENTIRE AGREEMENT

 

29.1                        This Agreement constitutes the whole agreement
between the parties (and in the case of the Company, as agent for any Group
Companies) and supersedes all previous discussions, correspondence,
negotiations, arrangements, understandings and agreements between them
(including, but not limited to, the Prior Agreement). Notwithstanding the
foregoing sentence and except as explicitly noted otherwise in this Agreement,
this clause 29.1 shall be without prejudice to terms of the ECIP or the
Long-Term Incentive Plans or the Corporate Governance Policy or the Transaction
Agreement.

 

29.2                        Each party acknowledges that in entering into this
Agreement it has not relied on and shall have no remedy in respect of any
Pre-Contractual Statement.

 

29.3                        Each party agrees that its only liability in respect
of those representations and warranties that are set out in this Agreement
(whether made innocently or negligently) shall be for breach of contract.

 

29.4                        Nothing in this Agreement shall limit or exclude any
liability for fraud.

 

30.                               VARIATION

 

No variation or agreed termination of this Agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives).

 

31.                               COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

32.                               THIRD PARTY RIGHTS

 

No person other than a party to this Agreement may enforce any of its terms.

 

32

--------------------------------------------------------------------------------


 

33.                               GOVERNING LAW AND JURISDICTION

 

33.1                        This Agreement and any dispute or claim arising out
of or in connection with it or its subject matter or formation (including
non-contractual disputes or claims) shall be governed by and construed in
accordance with the law of England and Wales.

 

33.2                        The parties irrevocably agree that the courts of
England and Wales shall have non-exclusive jurisdiction to settle any dispute or
claim that arises out of or in connection with this Agreement or its subject
matter or formation (including non-contractual disputes or claims).

 

33

--------------------------------------------------------------------------------


 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

 

Executed as a deed by Ensco Services Limited acting by

 

/s/ Steven J. Brady

Steven J. Brady, a director, and in the presence of:

 

Director

 

 

 

/s/ Tomi Brady

 

 

 

 

 

Tomi Brady

 

 

Name

 

 

 

 

 

100 Harmer Green Lane

 

 

Welwyn

 

 

Address

 

 

 

 

 

Homemaker

 

 

Occupation

 

 

 

 

 

 

 

 

Signed as a deed by Carl G. Trowell in the presence of:

 

/s/ Carl G. Trowell

 

 

Carl G. Trowell

 

 

 

/s/ Michael McGuinty

 

 

 

 

 

Michael McGuinty

 

 

Name

 

 

 

 

 

6, Chesterfield Gardens

 

 

London, UK

 

 

Address

 

 

 

 

 

Attorney

 

 

Occupation

 

 

 

[Signature Page to Amended and Restated Employment Agreement]

 

--------------------------------------------------------------------------------